DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of copending Application No. 17/524,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed towards a species of the co-pending application.  Specifically, the claims are directed towards to testing process which is not part of the ‘777 application.  However, the testing process is known in the art as will be indicated below in the rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of copending Application No. 17/524,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely represent grammatical or stylistic differences in the claiming of the features.  Specifically, a universal remote control that performs automatic programming of different target devices.  The scope of the claims of the instant application are not considered to be patentably distinct from those of the ‘827 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the transmitter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the transmitter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 11-23, 25-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayes US 2003/0141987 hereinafter referred to as Hayes.
In regards to claim 1, Hayes teaches:
"A controlled device, comprising: a receiver for receiving communications from a remotely located controlling device"
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc. 
	"a processing device coupled to the receiver and the transmitter"
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc. A personal computer and a set top box both include a processing device.  From Figure 16 it is clear that STB 302 receives and transmits information from the remote control 10 and the cable headend system.  Other Figures teach embodiments with personal computers as well.
	"a memory storing executable instructions, wherein the instructions, when executed by the processing device, cause the controlled device to:” 
Hayes paragraph [0101] teaches use in allowing the user to test possible device function codes, the setup wizard 200 first loads or provides access to one or more sets of function codes for the specified device and brand (in the case where multiple sets exist) that are within local memory.
“automatically progress through a first plurality of setup procedures, each associated with a different one of a plurality of command code sets, in response to each of a plurality of communications received via use of the receiver from the controlling device that is indicative of a test command failing to cause an observable action at a target device until a further communication received via use of the receiver from the controlling device is indicative of a test command successfully causing an observable action at the target device" 
	Hayes Figures 23-28 teach automatically progressing through a plurality of setup procedures.  Hayes teaches in Figure 25 and paragraph [0101] to test possible device function codes, the setup wizard 200 first loads or provides access to one or more sets of function codes for the specified device and brand (in the case where multiple sets exist) that are within local memory.  Hayes paragraphs [0101]-[0102] further describe setup procedures for testing the functions the provided code sets, i.e. plurality of code sets.  These setup procedures are one of a plurality of setup procedures (one procedure of the plurality of procedures described with reference to Figures 23-28).  Furthermore, these setup procedures are repeated for each of the associated code sets, therefore they can be interpreted as each being associated with a different one of a plurality of command code sets. Hayes paragraph [0101]-[0102] disclose the process whereby the user inputs answers to yes/no questions and tests various functions on the devices.  Therefore, these procedures are performed automatically ... in response to each of a plurality of communications received from the controlling device.
	" whereupon a one of the plurality of command codes sets associated with the further communication is caused by the controlled device to be provisioned to the controlling device for use by the controlling device to control operational functions of the target device"

	In regards to claim 2, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the controlled device comprises a set-top box and the display device comprises a television”
Hayes Figure 16.
In regards to claim 3, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein each of the plurality of command code sets comprises an infrared command code set”
Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.
In regards to claim 4, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the instructions cause the controlled device to commence automatic progression of the plurality of setup procedures in response to a predetermined communication being received via use of the receiver from the controlling device”
Hayes Figures 23-28 are the automatic progression based on the responses from a user using the remote controller 10.
In regards to claim 5, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the further communication received from the controlling device is a predetermined communication.”

In regards to claim 6, Hayes teaches all the limitations of claim 5 and further teaches:
“wherein the predetermined communication comprises a positive response to a question caused to be presented to a user”
Hayes Figure 25.
In regards to claim 7, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprise commands received from the controlling device transmitted via use of an RF protocol”
Hayes paragraph [0051] teaches the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
In regards to claim 8, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprises commands received from the controlling device transmitted via use of an IR protocol”
Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.
In regards to claim 9, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the controlled device comprises a media accessing device”
Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc.  Personal computers and set top boxes access media.
In regards to claim 11, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the instructions cause the controlled device to automatically progress through an additional plurality of setup procedures for identifying the plurality of command code sets in response to each of an additional plurality of communications received via use of the receiver from the controlling device”
Hayes paragraph [0102] teaches in the case where the intended target device does not respond to a transmitted command as expected, the user can elect to try one or more function codes from a further function code set, for example, by activating the "no" icon 216, to see if the intended target device responds to any further transmitted function codes. The function code sets can be presented for testing in any order, although it may be preferred to present them in a manner that mirrors their percentage of usage, i.e., the ones most likely to command the intended target device for that brand are presented first for testing.  Performing the procedure for a second set of codes is equivalent to a second plurality of setup procedures.
In regards to claim 12, Hayes teaches all the limitations of claim 11 and further teaches:
“wherein the plurality of command code sets are identified as a function of at least a brand for the target device that is specified via use of the additional plurality of setup procedures”
Hayes paragraph [0102] in the case where the user has cycled through all of the locally available function code sets for the specified device type and brand without the intended target device responding to a transmitted command, the user may request that the setup wizard 200 look to a remote data repository to find additional functions codes.
In regards to claim 13, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein thecontrolled device further comprises a transmitter and the instructions cause the controlled device to transmit to a display device via use of the transmitter communications to cause the display device to display instructional information to a user while automatically progressing through the plurality of setup procedures”
Hayes Figure 16-21 teach remote control 10 has a display that communicates with various other devices controlled devices (STB or personal computer).  Figures 23-28 teach display of the process.
In regards to claim 14, Hayes teaches all the limitations of claim 13 and further teaches:
“wherein the instructional information being displayed by the display device comprises a series of displayed navigable menus”
Hayes Figures 23-28.
In regards to claim 15, Hayes teaches all the limitations of claim 1 and claim 15 contains similar limitations.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 16, Hayes teaches all the limitations of claim 15 and claim 16 contains similar limitations as in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 17, Hayes teaches all the limitations of claim 15 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Hayes teaches all the limitations of claim 15 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 4.
In regards to claim 19, Hayes teaches all the limitations of claim 15 and claim 19 contains similar limitations as in claim 5.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 5.
In regards to claim 20, Hayes teaches all the limitations of claim 19 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 6.
In regards to claim 21, Hayes teaches all the limitations of claim 15 and claim 21 contains similar limitations as in claim 7.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 7.
In regards to claim 22, Hayes teaches all the limitations of claim 15 and claim 22 contains similar limitations as in claim 8.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 8.
In regards to claim 23, Hayes teaches all the limitations of claim 15 and claim 23 contains similar limitations as in claim 9.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 9.
In regards to claim 25, Hayes teaches all the limitations of claim 15 and claim 25 contains similar limitations as in claim 11.  Therefore, claim 25 is rejected for similar reasoning as applied to claim 11.
In regards to claim 26, Hayes teaches all the limitations of claim 25 and claim 26 contains similar limitations as in claim 12.  Therefore, claim 26 is rejected for similar reasoning as applied to claim 12.
In regards to claim 27, Hayes teaches all the limitations of claim 15 and claim 27 contains similar limitations as in claim 13.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 13.
In regards to claim 28, Hayes teaches all the limitations of claim 27 and claim 28 contains similar limitations as in claim 14.  Therefore, claim 28 is rejected for similar reasoning as applied to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim 10 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Rodriguez et al. US 2005/0273817 hereinafter referred to as Rodriguez.
In regards to claim 10, Hayes teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the controlled device comprises a transceiver coupled to the processing device for receiving the executable instructions from a remote server for storage in the memory”
Downloading the program, i.e. receiving the executable instructions from a remote server, would be recognized as a routine implementation by those of ordinary skill.  Along with physical transfer using a disk or some other form of memory, remote download would be considered a routine implementation.  Those of ordinary skill would considers factors such as cost associated with producing physical media as opposed to cost of infrastructure to provide a remote server, as well as user desire and function.  This feature does not provide any unpredictable results as it merely uses a known method (downloading from a server) to provide a known result (device with instruction loaded in memory).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For instance Rodriguez teaches delivering consumer service information to a user (title).  Rodriguez paragraph [0026] teaches the present invention may be downloaded as a computer program product, wherein the program instructions may be transferred from a remote computer 
In regards to claim 24, Hayes teaches all the limitations of claim 15 and claim 24 contains similar limitations as in claim 10.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422